Exhibit 21.1 Subsidiaries of the Registrant Subsidiary Jurisdiction Ownership Hwareh.com, Inc. Delaware 100% owned by HealthWarehouse.com, Inc. Hocks.com, Inc. Ohio 100% owned by HealthWarehouse.com, Inc. Ion Networks Holding N.V. Belgium 799 shares (99.9%) are owned by HealthWarehouse.com, Inc. One share is owned by Stephen Gray, the Company’s former CEO. Ion Networks, N.V. Belgium 513 shares (99.8%) are owned by Ion Networks Holding N.V. One share is owned by Stephen Gray, the Company’s former CEO. Ion Networks Holding N.V. and Ion Networks N.V. are both non-operating, inactive entities.
